Title: Ward Chipman to Montfort Browne, December 1777
From: Chipman, Ward
To: Browne, Montfort


     
      Much Respected Sir
      L Island Decr. 1777
     
     Owing to the very partial opinion and recommendation of my Friend, you have been pleased to apply to me for such observations as have occurred to my mind upon a subject, very interesting in its nature, and of the utmost importance to that cause in support of which every loyal and good subject would wish to use his utmost efforts and exert all the Abilities with which Nature, Industry or Fortune have endowed him; altho’ I find myself totally inadequate to a proper and just representation of the matter, and feel the highest diffidence, when I reflect that my observations are to be submitted to the consideration of one of your Excellency’s abilities, who from your situation must be a perfect master of the Subject, and whom want of Leisure only could induce to honor me with your commands on this occasion; yet gratitude as well as duty, and an anxious desire to contribute my mite to the public service, overcome all these scruples, and require me to solicit your most candid attention to the few considerations which I would beg leave humbly to suggest.
     The present Rebellion tho’ originally the effect of a complication of causes, has been fauster’d, and raised to it’s present alarming height, by an universal jealousy and distrust of all the measures of Government artfully and wickedly instilled by the Leaders into the minds of the people; to increase this no means have been left untried, nor the most false and specious Glosses omitted on any occasion to cover their villainous designs. And I believe we may venture to affirm, that till a confidence in the good intentions and Designs of government, which is now almost universally lost, can be again in some measure restored, and the apprehensions of the people quieted, we shall never see an honorable Period to the Rebellion.
     If we are right thus far, the enquiry is naturally suggested, what circumstances have been principally improved, to create these fears, this Jealousy and distrust; and what mode of conduct will upon the grounds of human probability tend to dispel and remove them; the answer to the first part of the enquiry is obvious to every attentive observer; For upon what Measure of Administration have they rung so many changes or what one have they more artfully improved for their purpose, than the Employment of the foreign Troops; the People have been taught to believe, that this was adopted in order to effect the most compleat and barbarous conquest of the Country; These Troops, they are told, are sent purposely because they know not the Language and will of course make no distinctions in their cruelties and depredations—because they are Strangers to an English a free constitution, and will therefore without reluctance assist in enslaving them, because they can have no interest in saving the country from devastation, but rather an advantage from the Plunder, and unhappily for us there have occur’d too many instances of the latter kind to justify their fears. The employment therefor of these (what they fondly term) foreign mercenaries, has been among other things greatly improved to disaffect many inhabitants of the country to the cause of government and confirmd them in making the most desperate opposition. Most certainly then the taking into the service, such Troops as are not only without these objections to their character, but possess qualities directly opposite, must greatly conduce to a restoration of that confidence in Government, so essentially necessary to put an end to the Rebellion.
     And what Troops can so effectually answer this character, as the Provincial Forces. They can never be supposed by the People to have an interest in or an inclination for any thing that can tend to the ruin or destruction of the Country, or establish a tyrannical Government on the contrary they are bound by every tie which can affect the human heart, to extenuate the Ravages of war, and to contend for an American constitution as free as can subsist, compatible with their dependance on the mother Country and subjection to the supreme authority of the Realm as America is the Country that they and their Posterity are to inhabit and enjoy.
     And I believe it may be safely affirmed that had the same Number of American Troops been raised, as there now is of foreign Troops in British pay in America the Rebellion would not at this day have existed—And we may be equally confident that the same sums which have been expended in transporting foreign Troops to America, would have produc’d an equal Number of Provincials on the same Ground. Of the first of these positions we can have no Reason to doubt, when we reflect that one Soldier raised in America, is equal to having two brought from any other Country, as it not only adds one to the Royal Interest, but detaches one from the American Cause; I mean of independance. Add to this, that so great a Number of Inhabitants of the Country, must from their numerous connections have a very extensive influence, and by this means greatly assist and promote the cause of government. It is natural for Mankind to think favorably of and become reconciled to such measures as their Relations and Friends are engaged in supporting and gradually to divest themselves of such Prejudices as they may have previously entertained against them—in addition to all this we must observe the singular manner in which the Provincial Troops have distinguished themselves on every occasion. Of the truth of this the numerous and very pointed Encomiums of the Commanders under whom they have acted, particularly of the Commander in Chief bear the fullest and most ample testimony. It may not perhaps be impertinent further to suggest that the Alarm which must necessarily be created by the disaffection of so great a Number, would tend greatly to dispirit the Rebels even the most violent and to ruin their cause; but this must all depend upon the truth of what was further advanced, that the same Sums which will transport, 10,000 Hessians, will procure an equal Number of Provincials.
     Let us attend to the situation of the inhabitants of the Country; their wants of many of the necessaries and more of the Conveniences of life are notorious, in fact it has been the Policy of the Leaders to collect all of these in their public Stores and to distribute them only to such as are connected with their Army, by this means forcing thousands against their inclinations to become Soldiers. Besides this great numbers by the Rebellion are thrown out of all business and employ and consider the Army as their only resource. Further to induce them to join they give the most extravagant Bounty, in some instances 2 and 3,00 Dollars, which tho’ a paper Currency, and greatly depreciated, is far superior in value to the bounty in Specie, given by the Crown. I mean therefore to suggest, if a bounty in specie, was given by the Crown equivalent to the expence of transporting a single foreign Soldier, that those men who from the Causes above mentioned have join’d the Rebel Army (of whom there is a very great proportion) would have inlisted in the Kings service, and perhaps would now desert to it.
     The Expence of transporting foreign Troops must be very great—many of those who are now here, were actually on shipboard 6 Months, we may allow upon an Average, the Transports to be in pay 5 Months from the time of their being taken up, to their Arrival in America, now to each Man is allowed Tons  at  pr. Month, which for 5 Months amounts to, £—his Provision is rated atpr. diem which for the same time amounts to £. These Sums even deducting the expence of Arms and Cloathing, would be an object truly worth the attention of every Soldier in the Rebel Army, or Militia Man in the Country. The expence of carrying the foreign troops back is likewise to be considered and that the whole expence of transporting Officers would be saved by raising Provincials in their stead not to dwell upon the disorders incident to men so long at sea, which must render many unfit for service.
     But if in Addition to this, the Provincial Corps should be established, and the men upon being rendered unfit for service, might have a Provision similar to that of Chelsea Hospital and other foundations at home, the expence of which perhaps might be nearly defrayed by the Sums paid for foreign Troops disabled and kill’d, it would be such an additional encouragement as would probably effectually answer the purpose. An Objection might possibly arise, that An Establishment of them would create great Discontent and Envy in the British Army, to see American Officers, who receive their Commissions gratis, entitled to the same half pay and other Advantages, with themselves who at great Expence, and by long services had intitled themselves to them. But such distinctions might be made as would obviate this objection, as, let there be no liberty for Officers upon the Provincial Establishment to sell out—let them not be intitled to half pay, ’till they shall have served a certain Number of Years &ca. Many discriminations of this sort might be adopted, which would prevent the uneasiness which it is hinted, might possibly arise taking care however that the men be intitled during their establishment to the same emoluments and Advantages with the British troops.
     Most certain it is that, whenever and however the Rebellion is subdued, Troops must be kept up in the Country, and it must be obvious to every one, how much firmer a support to Government Troops raised in the Country would be, than any others, as by their extensive connections, as above mentioned they would secure a great Proportion of the Inhabitants in it’s interest. And the Commissions might be in the gift of the Crown as a compensation to those Friends to Government who may have suffered by the Rebellion. Great Britain by this means would not be drained of such a Number of men as it otherwise must be to keep up an Army in America. The principal objection which arises is the difficulty it would create in the Provincial Corps already raised, to see the bounty increased to others, without having it made up to them. Let then the same bounty be still continued, and an engagement by Government made that upon 10,000, or any given Number of Provincials being raised, the additional bounty shall be paid to the whole, this would serve the sooner to compleat the Number and to prevent the desertion of any already raised. By this means unless the Expectations of Government with Respect to Numbers shall be answered, no greater Expence will be incurred, and if they are answered; upon the principles before advanced the Rebellion will be quell’d; and so desirable an Event will easily admit of the additional Bounty.
     Whenever, then, such a Number of Provincial Troops by this or any other means shoud be raised as would admit a dismission of the foreign ones—should his Majesty by Proclamation declare; his most gracious intention of dismissing the foreign Troops from his service, because by their being ignorant of the English Language, and being dissimilar in their Manners and Customs, &ca. &ca. they were liable to create greater distress, and to alarm the fears and apprehensions of his deluded Subjects with respect to the intentions of Government—and further declare the Establishment of the Provincial Troops, as being more proper to be employed, because, they could never be apprehended to support any measures which should tend to the disadvantage, or Ruin of the Country, being themselves interested in it’s welfare—Such a Measure as this, it may be supposed upon rational Grounds of probability, would so soften and reconcile the Minds of the People, as to produce and restore that faith and confidence in Government which alone can ever extinguish the flame of Rebellion, and restore the British Dominions to Happiness Harmony and peace.
     
     I fear I have exceeded all the Rules of propriety in going thus far and that I have not in any measure answered your design or Expectation; I have penn’d perhaps with too great freedom my Sentiments on the subject, the inaccuracies I am sensible are many. On your candor only I must rely for an excuse, but should what I have suggested prove in any degree satisfactory, it will afford me the highest Pleasure, to have had it in my power to render even this small service to your Excellency.
     Wishing on all occasions to receive your Commands when it is in my power to be serviceable, I remain with the greatest Respect, your Excellencys most obedient & most humble Servt.
     
      WC
     
    